NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

EDWARD SAUTHOFF,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-3956
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Susan B. Maulucci,
Judge.

Edward Sauthoff, pro se.


PER CURIAM.

             Affirmed. See Nesbitt v. State, 889 So. 2d 801 (Fla. 2004); McDonald v.

State, 133 So. 3d 530 (Fla. 2d DCA 2013); Sauthoff v. State, 56 So. 3d 8 (Fla. 2d DCA

2011) (table decision); Doby v. State, 25 So. 3d 598 (Fla. 2d DCA 2009); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Valdez-Garcia v. State, 965 So. 2d 318 (Fla.

2d DCA 2007); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Harris v. State,

777 So. 2d 994 (Fla. 2d DCA 2000); Harris v. State, 789 So. 2d 1114 (Fla. 1st DCA

2001).



NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.